      Case 3:16-cv-00451-MWB Document 128 Filed 11/17/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANGEL LUIS THOMAS,                           No. 3:16-CV-00451

            Plaintiff,                       (Judge Brann)

      v.

ANGELA R. DUVALL, et al.,

            Defendants.

                                  ORDER

                            NOVEMBER 17, 2020

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Defendants’ motion to disqualify Sawicki as counsel at

trial (Doc. 100) is conditionally GRANTED.


                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
